Per Curiam. Appellant Rickey Dale Newman moves this court to dissolve its temporary stay of his execution. The State has filed a response, stating that Newman’s motion should be granted as all matters pending in the circuit court have been resolved. Bruce Eddy, a federal public defender, has also filed a response to Newman’s motion, arguing that it should be denied as it is premature. On February 3, 2005, the circuit court held an inquiry hearing after the federal public defenders filed a petition for writ of habeas corpus on Newman’s behalf. At the conclusion of the hearing, the circuit court found Newman to be competent to make decisions regarding his case. Newman then, in open court, fired the federal public defenders attempting to represent him in circuit court. Thereafter, the circuit court, ruling from the bench, dismissed any pending matters, finding that the federal public defenders did not represent Newman for any state proceedings.  At this time, we are unable to rule on Newman’s motion to dissolve the stay of execution, because there is nothing before us to indicate that the trial court entered a written order denying the habeas petition filed on Newman’s behalf. We therefore instruct the trial court to enter a written order consistent with its ruling from the bench at the February 3, 2005, hearing within thirty days from this order. Once that order has been entered, we will consider the merits of Newman’s motion to dissolve the temporary stay of execution.